DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hopeton Walker on April 28, 2021.

The application has been amended as follows: 

a. In claim 1, delete “.” after “position” and Insert -- ; wherein cleaning can be performed by moving the light detection unit from the detection position. --; 
b. In claim 12, delete “.” after “position” and Insert -- ; wherein cleaning can be performed by moving the light detection unit from the detection position. --.

Allowable Subject Matter
Claims 1-3, 5-12 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
In view of the applicant’s remarks, claim amendments, and further searching by the office the current claims presented are in a condition of allowance. Regarding claims 1, 12, the closest prior art of JP 2001-059808 discloses a micro-particle detection system wherein the detection unit is movable. The prior art fails to disclose or make obvious to combine a light detection unit is mounted to a rotational shaft with a specific rotational axis with the light detection unit being rotatable around the rotational axis with respect to the detection position so that cleaning can be performed by moving the light detection unit from the detection position, and in combination with the other recited limitations of claims 1, 12. Claims 2-3, 5-11 are allowed by the virtue of dependency on the allowed claims 1, 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        April 29, 2021